         Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 1 of 32




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION

    JAMES CUDD, SR.,                          Cause No. CV 17-108-BLG-SPW-TJC

                   Petitioner,

         vs.                                               ORDER

    STATE OF MONTANA, ATTORNEY
    GENERAL OF THE STATE OF
    MONTANA,

                   Respondent.


        This matter comes before the Court on an application by Petitioner James

Cudd for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 of the Antiterrorism

and Effective Death Penalty Act (AEDPA). Because the Court was unable to

discern exactly what claims Cudd was attempting to advance, he was directed to

file an Amended Petition.1 Cudd complied.2

        Following a review of the Amended Petition, the Court noted it appeared

that Cudd’s petition faced procedural hurdles; he was directed to respond to the

issue of procedural default.3 After being provided several filing extensions due to




1
  (Doc. 5.)
2
  (Doc. 6.)
3
  See, (Doc. 7.)
                                          1
         Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 2 of 32



ongoing medical issues surrounding his vision impairment,4 Cudd was appointed

counsel.5 Counsel filed a Second Amended Petition.6

       In his Second Amended Petition, Cudd claims: (1) trial counsel was

ineffective for failing to interview or call several witnesses to testify at his trial; (2)

trial counsel was ineffective for failing to object to a member of the audience

coaching witness D.F. during her testimony; (3) trial counsel was ineffective for

failing to give an opening statement; (4) appellate counsel was ineffective for

failing to challenge the admission of hearsay testimony; and, (5) the prosecutor

engaged in misconduct when asking a witness to read from his psychosexual

evaluation during her testimony.7 Respondents filed their Answer, arguing first

that Cudd had failed to exhaust Claims 2-5 and a portion of claim 1 and,

accordingly, these claims are procedurally barred from review.8 As to the portion

Claim 1 that was not defaulted, Respondents assert Cudd failed to meet his burden

of establishing that the Montana Supreme Court’s review of the claim was

“contrary to” clearly established law or an “unreasonable application” of that law.9

Respondents also believe Cudd’s claims lack merit.10



4
  See, (Docs. 9, 11, and 13,)
5
  (Doc. 23.)
6
  See, (Doc. 27.)
7
  See generally, Id. at 17-29.
8
  See generally, (Doc. 35 at 12-13, 35-51, 74.)
9
  Id. at 74-86 (citations omitted).
10
   Id. at 52-90.
                                                  2
         Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 3 of 32



       Cudd concedes the procedural default of his claims,11 but argues that his

poor health and eyesight prevented him from properly preparing his postconviction

appeal and, thus, constitutes “cause” to excuse the procedural default.12 Cudd also

argues the default of Claims 1-3, alleging the ineffective assistance of trial counsel,

can be excused via the application of Martinez v. Ryan, 566 U.S. 1 (2012), and

Trevino v. Thaler, 569 U.S. 413 (2013).13

       Both parties consented to proceed before the undersigned for all purposes.

See, 28 U.S.C. § 636( c).14 For the reasons set forth herein, that portion of Cudd’s

ineffective assistance of counsel claim relative to failure to interview Josebele

Kenny and Vivian Hall is denied because it does not survive deferential review

under §2254(d), and the remaining claims are dismissed as procedurally defaulted

without excuse.

       I.      Background

       The procedural history of this matter has been set forth at length in prior

orders of the Court; the facts pertinent to this Court’s present analysis are included

in this section. Further facts will be included below where necessary.

       Cudd was charged in Montana’s Twenty-Second Judicial District, Big Horn




11
   See, (Doc. 27 at 11-12.)
12
   Id. at 13-16; see also, (Doc. 38 at 3-4).
13
   (Doc. 27 at 16-17); see also, (Doc. 38 at 4-8.)
14
   See also, (Doc. 40-1.)
                                                     3
         Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 4 of 32



County, with Incest and Sexual Intercourse without Consent. Cudd was initially

represented by Nancy Schwartz, but Robert Kelleher, Jr. assumed representation

and served as Cudd’s trial counsel.15 Prior to trial, the Incest charge was

dismissed.16 Following a jury trial in 2012, Cudd was convicted of Sexual

Intercourse without Consent. Cudd received a prison sentence of seventy years

with a twenty-year parole restriction.17

              i.      Direct Appeal

       The Montana Supreme Court granted Cudd leave to file an out-of-time

appeal.18 Cudd was represented by Greg Hood on appeal. Cudd raised a single

issue, arguing that the trial court abused its discretion when it denied his challenge

for cause of a juror whose daughter had been the victim of sexual abuse. State v.

Cudd, 2014 MT 140, 375 Mont. 215, 326 P. 3d 417 (Cudd I). In affirming the

conviction, the Montana Supreme Court determined the lower court acted within

its discretion in denying Cudd’s challenge for cause. Cudd, 2014 MT at ⁋15.

              ii.     Postconviction Petition

       Cudd then filed a petition for postconviction relief (PCR) in the trial court




15
   See e.g. (Docs. 35-9 & 35-10.)
16
   The defense filed a motion to dismiss, challenging Cudd’s relationship to the victim, D.F. In
response, the State filed an Amended Information dismissing the Incest count. See e.g., Mot. To
Dismiss (Doc. 35-8); Amd. Info. (Doc. 35-16.)
17
   See, Judg. (Doc. 35-17 at 1-2.)
18
   See, State v. Cudd, DA 13-0141, Or. (March 12, 2013).
                                               4
         Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 5 of 32



with affidavits and memoranda in support.19 Cudd was granted leave to file an

Amended Petition and several “addendums” to his petition, in addition to a

statement from his girlfriend April Zier.20 The State filed responses to Cudd’s

original and amended petitions.21

       In his postconviction proceedings, Cudd raised four general claims: (1)

prosecutorial misconduct; (2) lack of a unanimous verdict; (3) ineffective

assistance of trial counsel (IAC); and (4) ineffective assistance of appellate counsel

(IAAC). In relation to his first two claims, the district court found that the claims

were record-based and should have been raised on direct appeal.22 To the extent

that the issues were not properly preserved for appeal, Cudd’s only avenue to raise

them was via an ineffective assistance of counsel claim. Accordingly, the claims

were procedurally barred and could not be considered in postconviction. Id.

       Cudd’s IAC claim contained several sub-parts. First, Cudd argued that

Schwartz and Kelleher each failed to interview potential witnesses, failed to

provide Cudd with discovery, and both performed an inadequate pre-trial

investigation. Specifically, Cudd claimed Schwartz and Kelleher failed to

interview: Ricky Wright, Donnie Wright, Molly Huggs, Andrea Stewart, Josebele



19
   See, (Docs. 35-24, 35-25, and 35-26).
20
   See, (Docs. 35-30 and 35-33.)
21
   (Docs 35-28 & 35-32.)
22
    (Doc. 35-34 at 3.)

                                           5
            Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 6 of 32



Kenny, and Vivian Hall.23 The district court found that Cudd did not indicate what

evidence counsel would have obtained had a more thorough investigation been

performed.24 Likewise, Cudd did not explain whether the evidence would have

been admissible at trial or whether the missing evidence prejudiced his case.25 As

to this portion of the claim, the district court found Cudd failed to state a claim for

relief.26

       Cudd next argued that Kelleher was ineffective for failing to give an opening

statement. Because Cudd failed to explain how this failure prejudiced him or that

the decision was objectively unreasonable, the district declined to disturb the trial

tactics of counsel and denied relief.27

       Cudd then claimed that while on the witness stand, the victim, D.F., was

being “coached” by a member of the audience. Cudd states he told Kelleher what

he saw, but Kelleher failed to make an objection. Cudd supported this claim with

the statement from Zier, who was also in the audience and related that she saw

someone coaching D.F. The district court noted that Kelleher was not involved in

the postconviction proceedings and, accordingly, there was no way to tell whether




23
   (Doc. 35-30 at 20, 26.)
24
   (Doc. 35-34 at 5.)
25
   Id.
26
   Id.
27
   Id.

                                           6
         Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 7 of 32



or not he would agree that Cudd alerted him to the purported coaching.28 The

district court also noted there would have been a basis, as a matter of strategy, not

to object to the alleged coaching.29 Nevertheless, even assuming the failure

constituted deficient performance under the first Strickland prong,30 the district

court found Cudd failed to indicate how such failure prejudiced his defense.31

Because Cudd did not affirmatively prove prejudice, this claim also failed.32

       Cudd next asserted Kelleher performed ineffectively by failing to object

when the prosecutor referred to Cudd as D.F.’s “stepfather” and inserted his own

opinions regarding witness credibility into his closing argument. The district court

determined the prosecutor’s statements did not prejudice Cudd’s constitutional

rights; therefore, Kelleher was not ineffective for failing to object.33 First, the

court noted there was one instance in the record when the prosecutor referred to

Cudd as D.F.’s stepparent, but Kelleher also referred to Cudd as D.F.’s

stepfather.34 Moreover, such reference did not prejudice the entire trial as there

was extensive evidence presented regarding Cudd and D.F. which made their


28
   Id. at 6.
29
   Id.
30
   Establishing ineffective assistance of trial counsel requires petitioner to make a two-part
showing: (1) that counsel’s representation fell below an objective standard of reasonableness,
and (2) that counsel’s performance prejudiced the defense. See, Strickland v. Washington, 466
U.S. 668 (1984).
31
   (Doc. 35-34 at 6.)
32
   Id.
33
   Id. at 7.
34
   Id.
                                               7
           Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 8 of 32



relationship clear.35 Likewise, the court held the prosecutor’s statements during

closing argument did not prejudice Cudd, and Kelleher did not provide ineffective

assistance by electing not to object.36 The court noted that upon review of the

entire closing argument, the prosecutor’s statement that the victim’s story was true,

was made in relation to explaining that the victim’s reaction was consistent with

the reaction of an abused child.37 The two other references made to D.F. providing

“true” testimony were made in conjunction with the prosecutor asserting D.F.’s

statements were consistent.38 The court concluded the prosecutor neither invaded

the province of the jury, nor committed prosecutorial misconduct and denied

postconviction relief.39

         Cudd next claimed that Kelleher failed to allow him to testify on his own

behalf. The court noted Cudd did not explain what testimony he would have given

or how his lack of testimony prejudiced the case. The court held the claim to be

unsubstantiated and insufficient to support a finding of ineffective assistance.40

         Cudd also claimed Kelleher provided ineffective assistance by failing to

appeal his conviction. But the court held that whether or not Cudd’s claim was

true, any violation was alleviated by virtue of the Montana Supreme Court


35
    Id.
36
    Id.
37
    Id. at 7-8.
38
   Id. at 8.
39
    Id.
40
    Id.
                                           8
         Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 9 of 32



allowing Cudd to file an out of time appeal.41 Cudd filed a direct appeal and was

represented by counsel on appeal; thus, even if trial counsel did provide him

unreasonable assistance, he could not demonstrate prejudice.42

       In relation to appellate counsel, Cudd claimed Hood provided ineffective

assistance for failing to appeal the sufficiency of the evidence and failing to

challenge the trial court’s decision to give an Allen instruction.43 The district court

determined Cudd failed to set forth any legal or factual support for these claims –

he did not attempt to explain how his appellate counsel’s failure to raise the claims

prejudiced his appeal. The court found Cudd’s bare allegations to be meritless.44

Cudd also claimed Hood was ineffective for failing to present an issue on appeal

relative to prosecutorial misconduct. The court looked to the specific prosecutorial

misconduct claims Cudd presented, and determined that none of the statements

with which Cudd took issue were objected to during the course of trial.45 These

statements included: (1) the prosecutor improperly referring to Cudd as D.F.’s

stepparent during opening statement; (2) the prosecutor improperly injecting his

own opinion regarding witness credibility; (3) the prosecutor misstating the



41
   Id.
42
   Id. at 8-9.
43
   An Allen-instruction is a supplemental instruction a trial court may give to a deadlocked jury
which encourages further deliberation. See, e.g., Allen v. United States, 164 U.S. 492, 501-02
(1896); see also, State v. Santiago, 415 P.3d 972, 974 (Mont. 2018).
44
   Id. at 9.
45
   Id. at 10.
                                                 9
        Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 10 of 32



testimony of James Cudd, Jr., during his questioning of Samantha Kitzenberg; and

(4) the prosecutor going beyond the scope of direct examination in attempting to

discredit defense witness Samantha Goldberg.46 But none of these claims were

preserved for appeal. Because the issues were not preserved, appellate counsel

was not ineffective for failing to raise them. Postconviction relief was denied.47

               iii.   Postconviction Appeal

       Cudd filed a timely notice appeal from the trial court’s denial of his

postconviction petition. Cudd sought an extension of time to file his brief on

appeal on October 21, 2016.48 Cudd then filed his opening brief on December 27,

2016.49 The appeal was accompanied by two affidavits from Cudd.50 Cudd’s

appeal was limited to a portion of his original ineffective assistance of counsel

claim. He argued trial counsel failed to adequately interview and/or depose

witnesses that would have been favorable to the defense.51 Cudd claimed this

failure, in turn, resulted in cumulative error and violated his right to due process

and confrontation.52 Cudd believed these defense witnesses could have provided


46
   Id.
47
   Id.
48
   (Doc. 35-35).
49
   (Doc. 35-36.)
50
   Id. at 4-7.
51
   On appeal, Cudd listed the potential witnesses as: “Vivian Hall, Step-Daughter to Petitioner;
Jean Cudd, spouse of Petitioner since 1996; Tammy Big Man, Friend of Petitioner; Bobbi
Farmer, Mother to alleged victim; Ricky White (And Spouse); Josebele Kenny, Neighbour to
Petitioner; and, Robert Farmer.” See, (Doc. 35-36 at 2.)
52
   Id. at 1-2.
                                               10
            Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 11 of 32



exculpatory evidence.53

           The Montana Supreme Court noted that Cudd’s due process and

confrontation clause claims were raised for the first time on appeal. Because he

failed to present them in earlier proceedings, the Court declined to consider them.

Cudd v. State, 2017 MT 121N, Or. at ⁋7 (Mont. May 23, 2017) (Cudd II).

Additionally, Cudd did not raise other issues that were contained in his

postconviction petition; therefore, the Court deemed those issues waived. Id. at ⁋6.

The Court also stated it would not consider new facts on appeal that were not

contained within the district court record. Id. at ⁋7.

           Relative to his failure to interview claim, the Court noted the claim was not

based on specific facts, but rather on Cudd’s own conjecture. Cudd failed to show

that specific information would have been obtained by the purported interviews, if

the information would have been admissible at trial, and what prejudice he suffered

by not having the information. Id. at ⁋13. Because Cudd failed to make a prima-

facie showing that he was entitled to relief based upon counsel’s failure to conduct

the interviews, the district court’s finding that Cudd did not establish a valid

postconviction claim was affirmed. Id.

           II.   Analysis

           In his Second Amended Petition before this Court, Cudd advances the


53
     Id. at 2.
                                             11
           Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 12 of 32



following claims: (1) trial counsel was ineffective for failing to interview or call

several witnesses to testify at trial; (2) trial counsel was ineffective for failing to

object to a member of the audience coaching witness D.F. during her testimony;

(3) trial counsel was ineffective for failing to give an opening statement; (4)

appellate counsel was ineffective for failing to challenge the admission of hearsay

testimony elicited through Samantha Kitzenberg; and, (5) the prosecutor engaged

in misconduct in asking Samantha Goldsmith to read from Cudd’s psychosexual

evaluation during her testimony.

          In relation to Claim 1, Cudd now contends trial counsel should have

interviewed: Josebele Kenny, Vivian Hall, Jean Cudd, Tammy Big Man, and

Bobbi Farmer. Cudd notes, however, that only Josebele Kenny and Vivian Hall

were presented as potential witnesses in both his PCR petition and his PCR appeal.

Thus, Cudd acknowledges that in relation to the latter three witnesses, the claim is

defaulted, but he argues he should be allowed to proceed under Martinez.54

Although claims 2 and 3 were presented in Cudd’s initial PCR petition, he did not

pursue them on appeal. Claims 4 and 5 were never presented in any fashion to the

state courts. As set forth above, the parties do not dispute that, aside from the

portion of Claim 1 relating to witnesses Kenny and Hall, the remainder of Cudd’s



54
     See, (Doc. 27 at 18, f.n.7.)

                                            12
       Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 13 of 32



claims are procedurally defaulted.

      A. Procedural Default: Claims 2-5 and Claim 1- relating to witnesses J.
         Cudd, Big Man, and Farmer

      Before a state prisoner may present a claim to a federal court, he must first

exhaust his available state remedies. 28 U.S.C. § 2254(b)(1)(A); Baldwin v. Reese,

541 U.S. 27, 29 (2004). To do so, the petitioner must invoke one complete round

of the state’s established appellate review process, fairly presenting all

constitutional claims to the state courts so that they have a full and fair opportunity

to correct alleged constitutional errors at each level of appellate review.

O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). When a habeas petitioner has

not fairly presented a constitutional claim to the highest state court, and it is clear

that the state court would now refuse to consider it because of the state’s

procedural rules, the claim is said to be procedurally defaulted. Gray v.

Netherland, 518 U.S. 152, 161-62 (1996). A federal court may not consider the

merits of a procedurally defaulted claim unless the petitioner can demonstrate

cause for his noncompliance and actual prejudice, or establish that a miscarriage of

justice would result from the lack of review. See, Schlup v. Delo, 513 U.S. 298,

321 (1995). Cudd does not argue that “a constitutional violation has probably

resulted in the conviction of one who is actually innocent,” Schlup, 513 U.S. at

327; Murray v. Carrier, 477 U.S. 478, 496 (1986); rather, he asserts adequate

cause and prejudice exist to excuse the default of his claims.
                                           13
            Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 14 of 32



                    i.        Traditional Cause/Prejudice Application

           Ordinarily, “cause” to excuse a default exists if a petitioner can demonstrate

that “some objective factor external to the defense impeded counsel’s efforts to

comply with the State’s procedural rule.” Coleman v. Thompson, 501 U.S. 722,

753 (1991). The cause standard will be met, for example, where the claim rests

upon a new legal or factual basis that was unavailable at the time of direct appeal,

or where “interference by officials” may have prevented the claim from being

brought earlier. Carrier, 477 U.S. at 488. “A habeas petitioner demonstrates

prejudice by establishing that the constitutional errors ‘worked to his actual and

substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.’” Schneider v. McDaniel, 674 F.3d 1144, 1153 (9th Cir. 2012)

(quoting United States v. Frady, 456 U.S. 152, 170 (1982). A petitioner has the

burden of proving both cause and prejudice. Coleman, 501 U.S. at 750. The Court

is not required to examine the existence of prejudice if the petitioner fails to

establish cause. Engle v. Isaac, 456 U.S. 107, 134 n.43 (1982); Thomas v. Lewis,

945 F.2d 1119, at 1123 n.10 (9th Cir. 1991).

           Cudd asserts that his default should be excused due to his poor health and

eyesight issues.55 In support of his contention, Cudd notes that he informed the

Montana Supreme Court in his opening brief that he was suffering from a serious


55
     See, (Doc. 27 at 13); see also, (Doc. 38 at 4.)
                                                       14
            Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 15 of 32



eye condition that rendered him all but blind.56 Cudd references medical records

that indicate his cornea was perforated in December of 2016, leaving him without

use of his right eye.57 Cudd also explains that his left eye suffers from severe dry

eye secondary to rheumatoid arthritis, and that his vision issues have been

exacerbated due to his arthritis and the result of Hepatitis C.58

           Cudd candidly concedes that he has been unable to find a case where a court

has excused a procedural default due to vision or health problems, but argues the

condition is similar to a mental health issue.59 Cudd also concedes that the

majority of courts have declined to excuse a default due to a mental health issue,

because it is not something that is “external” to the defense. But he points out that

the Eighth Circuit has made such an application.60 Cudd cites to Holt v. Bowersox

for the proposition that “in order for mental illness to constitute cause and

prejudice to excuse procedural default, there must be a conclusive showing that

mental illness interfered with a petitioner's ability to appreciate his or her position

and make rational decisions regarding his or her case at the time during which he



56
  Specifically Cudd advised the Montana Supreme Court: “Petitioner is suffering from a serious
eye condition that precludes the use of His eyes (render Him all-but-blind) and therefore begs
leave of the court to alter and amend this Petition over the course of time that vision is not
occluded beyond sight.” (Doc. 35-36 at 1); see also, id. at 4, wherein Cudd notes that he has an
eye condition leaving him largely unable to see and often unable to read, write, or type.
57
     (Doc. 27 at 13-14) (citing Doc. 21.)
58
   Id.
59
   Id. at 14.
60
   Id.
                                               15
        Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 16 of 32



or she should have pursued post-conviction relief.” Holt, 191 F. 3d 970, 974 (8th

Cir. 1999). Cudd acknowledges that the Ninth Circuit has not explicitly followed

Holt, but it has recognized that “Hughes61 and Tacho62 do not necessarily foreclose

the possibility that a pro se petitioner might demonstrate cause in a situation where

a mental condition rendered the petitioner completely unable to comply with a

state's procedures and he had no assistance.” Schneider v. McDaniel, 674 F. 3d

1144, 1154 (9th Cir. 2012). Cudd also points out that the opening brief he

ultimately filed with the Montana Supreme Court was styled not as an appeal, but

rather as a writ of habeas corpus.63 Cudd believes this supports his contention that

vision and health problems prevented him from properly litigating his claims in the

state court.

         Respondents argue that even if this Court were to extend the

Holt/Schneider standard to Cudd’s claimed vision impairment, the record fails to

support a conclusive showing that his impaired vision was the cause for his failure

to present all of his claims on postconviction appeal.64 Respondents note that Cudd

has not made a conclusive showing of blindness during the time period his direct


61
   Hughes v. Idaho State Board of Corrections, 800 F.2d 905, 908 (9th Cir. 1986)(finding that a
pro se prisoner’s illiteracy was not sufficient to satisfy the standard of an objective, external
factor amounting to “cause” for purposes of avoiding the procedural bar on habeas claim).
62
   Tacho v. Martinez, 862 F.2d 1376 (9th Cir. 1988)(pro se petitioner’s diagnosis as “borderline
mental defective” and reliance upon incompetent “jailhouse lawyers” did not constitute cause to
excuse the default of his claims).
63
   (Doc. 38 at 3); see also, (Doc. 35-36.)
64
   (Doc. 35 at 41.)
                                               16
         Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 17 of 32



appeal was pending in 2016 and point out the term “legally blind” does not appear

in his medical records until May of 2018.65 Respondents further assert that in his

October 2016 request for a continuance, Cudd did not mention any vision issues,

rather he stated he needed additional time to perform legal research because the

library had been “gutted.”66 In his opening brief, Cudd informed the Montana

Supreme Court that he had been afflicted with an eye condition and might require

additional time in the future, but he did not indicate that his condition prevented

him from filing his opening brief on postconviction appeal. Additionally, Cudd

did not file a reply brief and did not seek additional time to do so.67 Moreover,

Respondents note that Cudd had no difficulty filing his initial petition or amended

petition in this Court.68 Accordingly, Respondents argue Cudd has failed to make

a conclusive showing that his vision issues interfered with his ability to assert his

claims on appeal to the Montana Supreme Court pursuant to the rule of Holt and

Schneider.69

        In these proceedings, Cudd was ultimately appointed counsel due to multiple

requests for continuances based upon his ongoing medical issues. Nevertheless,

this Court would agree that Cudd articulately presented his claims in his original



65
   Id. at 41-42.
66
   Id. at 42, citing (Doc. 35-35.)
67
   Id. at 42-43.
68
   Id.
69
   Id.
                                          17
        Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 18 of 32



and amended petitions. But that is not the focus of this Court’ analysis. The

relevant inquiry is what occurred during Cudd’s appellate proceedings following

the denial of his state postconviction petition.

       As a preliminary matter, the Court was unable to locate any case where

vision impairment was found to constitute adequate cause to excuse a procedural

default.70 This Court is also cognizant of the Supreme Court's warning that the

cause and prejudice standard, while being one of discretion and intended to be

flexible, yields only to exceptional circumstances. See, Hughes, 800 F. 2d at 909,

citing Engle, 456 U.S. at 135. It is not clear that the facts surrounding Cudd’s case

present such exceptional circumstances. Further, the Court is not convinced that

the Holt/Schneider mental health standard is applicable to Cudd’s case, which

deals solely with a physical impairment. But assuming, for the sake of argument,

that this standard should apply, Cudd has failed to make the requisite showing.

       The Court acknowledges that Cudd suffers from several serious health

conditions, not limited just to his vision impairment, as supported by the various

medical documents that have been filed in this matter.71 But the Court also agrees

with the Respondents that during the applicable time period of his state appellate


70
   See e.g., Briggs v. Schriro, 2006 WL 1794767, at *10-11 (D. Ariz. June 27, 2006)(petitioner
failed to establish that his blindness constituted an objective external factor that prevented him
from properly presenting his claims to the state courts); see also, Santiago v. Miller, 180 F. Supp.
2d 471, 474 (S.D.N.Y. 2001) (petitioner’s legal blindness was not a sufficient reason to toll the
limitations period because the condition did not truly prevent him from pursuing his legal rights).
71
   See e.g., (Doc. 21)(5/21/18 letter from Dr. Nedrud outlining Cudd’s medical issues).
                                                18
        Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 19 of 32



postconviction proceedings, Cudd has not made a conclusive showing that his

vision was so impaired that he was unable to make rational decisions regarding his

state proceedings. See, Holt, 191 F. 3d at 974.

       To the contrary, Cudd timely filed a notice of appeal from the denial of his

postconviction petition. On October 21, 2016, Cudd sought an extension of time to

file his opening brief, not because he was having vision issues, but because the law

library had been “gutted,” and he needed more time to submit his “brief in support

of his motion to appeal.”72 It appears that during this same time period Cudd had

already been working on his appellate strategy. Attached to his opening brief is an

affidavit that was prepared on October 7, 2016, indicating Cudd’s intention to

present new evidence to the appellate court.73

       On December 19, 2016, Cudd first saw Dr. Nedrud for a corneal ulcer in his

right eye that had perforated.74 On December 23, 2016, Dr. Nedrud glued the

perforation.75 On December 27, 2016, Cudd filed his opening brief with the

Montana Supreme Court, although the document is dated December 21, 2016.76

Cudd advised the Supreme Court that an affliction of his eyes had left him largely

unable to see, read, or write, and that he may need additional time in the appellate



72
   (Doc. 35-35 at 1.)
73
   See, (Doc. 35-36 at 5-7.)
74
   (Doc. 8-1 at 3-4.)
75
   Id. at 5-6.
76
   See, (Doc. 35-36.)
                                         19
        Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 20 of 32



proceedings.77 On January 10 and 25, 2017, Cudd again saw Dr. Nedrud who

glued the corneal perforation during both visits.78 At the latter visit, Cudd was

advised that his treatment providers needed to get his rheumatoid arthritis and

Hepatitis C under control so that a scar could form on his eye, and that further

healing of the right eye would not occur while Cudd remained on prednisone.79 On

February 1, 2017 , Dr. Nedrud performed a tarsorrhaphy.80 In a subsequent letter

to the Court, Dr. Nedrud noted that the rheumatologic melt of the cornea and the

resulting leak of fluid improved after this procedure.81 On February 21, 2017, the

State filed its response brief in Cudd’s appeal.82 Accordingly, Cudd would have

had until Tuesday, March 7, 2017, to file his reply or a request for additional

time.83 As set forth above, Cudd did not file a reply or request additional time.

       But during this same time period it appears that Cudd was pursuing an action

with the Montana Risk Management and Tort Defense Division in relation to a

claim of medical neglect.84 The Court also notes that despite Cudd’s contention




77
   Id. at 4.
78
   (Doc. 8-1 at 8-9; 10-11.)
79
   Id. at 10.
80
    Id. at 12-13. A tarsorrhaphy is a procedure in which eyelids are partially sewn together
narrowing the eye opening. See e.g. University of Michigan, Kellogg Eye Center:
https://medicine.umich.edu/dept/ophthalmology/search (accessed February 15, 2021).
81
   (Doc. 21.)
82
   (Doc. 35-37.)
83
   See, M.R.App.Pro. 13(a) (noting an Appellant may serve and file a reply brief within 14 days
after service of the brief of Appellee).
84
   See, (Doc. 8-1 at 2)(March 15, 2017 letter from Cudd referencing prior correspondence).
                                              20
           Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 21 of 32



that prisoners were prohibited from obtaining legal assistance from others, it

appears Cudd had someone helping him draft legal materials.85 Additionally, Cudd

had some form of a companion civil matter pending in the Powell County District

Court, as evidence by an April 2017 affidavit attached as an exhibit in these

proceedings.86

         The record before this Court demonstrates that despite Cudd’s problems

relating to his vision, he was able to comply with the state’s procedures by timely

filing his opening brief. Moreover, Cudd’s condition was stabilizing, if not

improving, following the tarsorrhaphy on February 1, 2017. Thereafter, it appears

Cudd made a conscious decision not to participate further in his state appellate

proceedings, despite having an adequate opportunity to do so.     Moreover, during

this same time period, Cudd was able to initiate and participate in at least two other

legal proceedings, potentially with assistance. All of these factors defeat Cudd’s

claim that his vision difficulties rendered him completely unable to comply with

Montana state procedures. See, Schneider, 674 F. 3d at 1154 (emphasis added).

Or, put another way, Cudd cannot demonstrate the requisite cause. Because Cudd

has failed to meet his burden of showing cause, this Court will not examine

prejudice. Engle, 456 U.S. at 134.

                 ii.    Application of Martinez to excuse default of Claims 1-3

85
     Id. (noting his communication was written “by-proxy”).
86
     See, (Doc. 8-1 at 1.)
                                                21
       Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 22 of 32




      A petitioner does not have a federal constitutional right to effective

assistance of counsel during state postconviction proceedings. Pennsylvania v.

Finley, 481 U.S. 551, 554 (1987). Accordingly, in Coleman, the Court held that

attorney error committed in the course of postconviction proceedings cannot

supply cause to excuse a default that occurs in course of those proceedings. 501

U.S. at 755. In Martinez v. Ryan, however, the Supreme Court recognized a

narrow exception to the Coleman rule, explaining:

      Where, under state law, claims of ineffective assistance of trial counsel must
      be raised in an initial-review collateral proceeding, a procedural default will
      not bar a federal habeas court from hearing a substantial claim of ineffective
      assistance at trial if, in the initial-collateral review proceeding, there was no
      counsel or counsel in that proceeding was ineffective.

Martinez v. Ryan, 566 U.S. 1, 16-17 (2012). The Supreme Court has described and

clarified the Martinez cause-and-prejudice test as consisting of four necessary

prongs: (1) the underlying IATC claim must be a “substantial” claim; (2) the

“cause” for the procedural default consists of there being “no counsel” or only

“ineffective” counsel during the state collateral review proceeding; (3) the state

collateral review proceeding was the “initial” collateral review proceeding where

the IATC claim could have been brought; and (4) state law requires that an IATC

claim be raised in an initial-review collateral proceeding, or by “design and

operation” such claims must be raised that way, rather than on direct appeal.

Trevino v. Thaler, 569 U.S. 416, 423, 429 (2013). The failure to meet any of these
                                          22
           Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 23 of 32



four prongs means that the Martinez exception is unavailable to excuse the

procedural default of a claim. Martinez expressly does not excuse a procedural

default that occurs in the appeal of a collateral state court proceeding. 566 U.S. at

16. To establish cause, a petitioner may not rely on error that occurred in “appeals

from initial-review collateral proceedings, second or successive collateral

proceedings, and petitions for discretionary review in a State’s appellate courts.”

Id.; see also, Davila v. Davis, __ U.S. __, 137 S. Ct. 2058, 2064 (2017).

          Respondents assert that Cudd cannot meet his burden under prong two of

Martinez, because Cudd was able to present all of his IAC claims to the district

court in his postconviction proceedings.87 Respondents further argue Cudd cannot

meet the first prong of the Martinez test because he has not demonstrated that his

IAC claims are “substantial.”88

          Nevertheless, the Court finds that it is prong three of the Martinez/Trevino

test that is fatal to Cudd; his default of the IAC claims did not occur in the “initial”

collateral review proceedings, but rather on appeal therefrom.

          Apparently anticipating such a finding, Cudd acknowledges that the Ninth

Circuit has never held that Martinez applies to claims defaulted on postconviction

appeal. But he relies on an argument advanced by a petitioner in the Northern



87
     (Doc. 35 at 45.)
88
     Id.
                                            23
        Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 24 of 32



District of Alabama in Brown v. Giles for the premise that this Court should make

such an application, because it is “incongruous to hold that no counsel or

ineffective assistance of counsel at the post conviction trial court level can

constitute cause but that no counsel or ineffective counsel at the post conviction

appeals level cannot constitute cause when the defendant is required to exhaust

claims all the way through a request for discretionary review.”89 Cudd omits,

however, that the district court in Brown ultimately declined to make such a leap

and found that the procedural default could not be excused via application of

Martinez:

       Although the Magistrate Judge was not unsympathetic to Brown's argument,
       he concluded that the plain language of Martinez indicates that it does not
       extend “beyond the first occasion the State allows a prisoner to raise a claim
       of ineffective assistance at trial.” Martinez, 132 S. Ct. at 1320; see also
       Arnold v. Dormire, 675 F.3d 1082, 1087 (8th Cir. 2012) (“Arnold's multiple
       ineffective assistance claims were litigated in his initial-review collateral
       proceeding, but not preserved on appeal. Thus, unlike Martinez, Arnold has
       already had his day in court; deprivation of a second day does not constitute
       cause.”). Accordingly, the Magistrate Judge found that petitioner has not
       established cause for his procedural default, and his claim is due to be
       denied.90

Brown’s petition was dismissed.

       Much like Brown, Cudd’s cause-and-prejudice argument fails the third

prong of Martinez, because these claims were not defaulted in the initial post-


89
  (Doc. 27 at 16-17)(citing Brown v. Giles, 2016 WL 880255, at *3 (N.D. Ala. Mar. 8, 2016)).
90
  Brown v. Giles, 2016 WL 880255, at *3 (N.D. Ala. Mar. 8, 2016)). The Eleventh Circuit
denied a certificate of appealability. See, Brown v. Giles, (11th Cir. 16-11474) (Sep 9, 2016).
                                               24
        Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 25 of 32



conviction proceedings before the district court. The rule of Martinez allows a

court sitting in federal habeas to review an IAC claim “when an attorney’s errors

(or the absence of an attorney) caused a procedural default in an initial collateral

review proceeding.” Martinez, 566 U.S. at 14.91 As set forth above, Cudd asserted

his IAC claims pro se in his initial postconviction proceedings, and the district

court determined the claims lacked merit. But the default of these claims occurred

on appeal following the dismissal of Cudd’s petition, when Cudd omitted the

claims. Because the exception of Martinez applies only to claims defaulted in the

initial-review collateral proceedings, Cudd may not use, as cause to excuse the

default, error that occurred in the “appeal[ ] from initial-review collateral

proceedings.” Id. at 16.

       Since Cudd has failed to establish cause, the Court need not consider

whether he has shown actual prejudice resulting from the alleged constitutional

violation. Smith v. Murray, 477 U.S. 527, 533 (1986). These claims will be

dismissed.

       B. Deferential Review of Claim 1: regarding witnesses Kenny and Hall

       In his remaining claim, Cudd contends trial counsel performed deficiently by




91
  To the extent that the Ninth Circuit has not yet recognized or applied this portion of the
holding of Martinez, other circuit courts of appeal have done so. See e.g., Tocker v. Shinn, 2020
WL 3052186, at *12 (D. Ariz. May 14, 2020), report and recommendation adopted, 2020 WL
3050701 (D. Ariz. June 8, 2020) (collecting cases).
                                               25
         Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 26 of 32



failing to interview and/or call two witnesses: fact witness, Josebele Kenny, and

character witness, Vivian Hall.

       Kenny apparently lived next door to Cudd during the time-period that D.F.

was in foster care. Cudd now asserts she could have testified that she and D.F.

would visit Cudd and ask him to do or buy things for them, and that such testimony

could have shown that D.F. was not afraid of Cudd.92

       Hall is Cudd’s stepdaughter and lives in Florida. When she was younger,

Hall was in a car accident that left her disabled for a period of time. Cudd states

she would have testified that Cudd took very good care of her and never hurt or

sexually assaulted her.93

       As set forth above, in his postconviction proceedings, the district court

determined Cudd did not indicate exactly what testimonial evidence counsel would

have obtained from these witnesses had a more thorough investigation been

performed, nor did he explain if the purported evidence would have actually been

admissible and, if so, how the missing evidence prejudiced his case.94 In short, the

district court held Cudd failed to state a claim for relief.95 On appeal, the Montana

Supreme Court found Cudd failed to make a prima facie showing of IAC, because




92
   See, (Doc. 27 at 18); see also, (Doc. 38 at 6.)
93
   See, (Doc. 27 at 18); see also, (Doc. 38 at 6.)
94
   (Doc. 35-34 at 5.)
95
   Id.
                                                     26
       Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 27 of 32



the claim was not supported by specific facts, but was based on Cudd’s own

conjecture. Cudd II, at ⁋13. Cudd did not show what information would have

been obtained from the witnesses, if the information would have been admissible,

and the prejudice he suffered. Id. Accordingly, the Montana Supreme Court held

the district court properly denied the claim. Id. This Court’s consideration of the

claim is constrained by the applicable standard of review.

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

provides that a federal habeas court may not grant relief to a state prisoner whose

claim has already been “adjudicated on the merits in State court,” 28 U.S.C. §

2254(d), unless the claim's adjudication resulted in a decision that was “contrary

to, or involved an unreasonable application of, clearly established federal law, as

determined by [this] Court,” § 2254(d)(1), or “based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding,” § 2254(d)(2); see also, Johnson v. Williams, 568 U.S. 289, 292

(2013). AEDPA substantially limits the power of federal courts to grant habeas

relief to state prisoners, Hurles v. Ryan, 725 F. 3d 768, 777 (9th Cir. 2014), and

“demands that state court decisions be given the benefit of the doubt.” Woodford

v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam). Thus, if a petitioner’s claim has

been “adjudicated on the merits” in state court, “AEDPA’s highly deferential

standards kick in.” Davis v Ayala, 576 U.S. 257, 269 (2015) (citations omitted).

                                          27
       Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 28 of 32



      Cudd claims trial counsel provided ineffective assistance. The clearly

established federal law for ineffective assistance of counsel claims was determined

by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984). Under

the two-pronged framework of Strickland, the Sixth Amendment guarantee of the

right to counsel in a criminal proceeding is violated if “counsel’s performance was

deficient” and “the deficient performance prejudiced the defense.” 466 U.S. at

687. Both prongs of the Strickland test must be satisfied to establish a

constitutional violation; failure to satisfy either prong requires that an ineffective

assistance claim be denied. Id., at 697 (no need to address deficiency of

performance if prejudice is examined first and found lacking); Rios v. Rocha, 299

F. 3d 796, 805 (9th Cir. 2002) (“Failure to satisfy either prong of the Strickland test

obviates the need to consider the other.”).

      In assessing a claim that counsel’s representation did not meet the

constitutional minimum, the court is to “indulge in a strong presumption that

counsel’s conduct f[ell] within the wide range of professional assistance.” Id. at

689. Petitioner bears the burden of showing the state court applied Strickland to

the facts of his case in an objectively unreasonable manner. See, Bell v. Cone, 535

U.S. 685, 698-99 (2002). Consequently, this Court’s review of the state courts’

determination that Cudd’s counsel did not perform deficiently is “doubly”

deferential. Strickland requires state courts to give deference to choices made by

                                           28
           Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 29 of 32



counsel, and AEDPA, in turn, requires this Court to defer to the determinations of

state courts. Harrington v. Richter, 562 U.S. 86, 105 (2011) (quoting Knowles v.

Mirzayance, 556 U.S. 111, 123 (2009)).

          While Cudd presents this Court with an overview of the testimony that he

believes the two witness might have provided, he did not do the same in the state

courts. Cudd states it is unknown why counsel failed to interview these witnesses,

and that the state PCR court’s failure to hold a hearing and inquire further of

counsel resulted in an unreasonable determination of the facts under §2254(d)(2).96

Cudd believes this issue is easily remedied by this Court holding an evidentiary

hearing or ordering the deposition of trial counsel.97 If this Court were reviewing

the claim de novo, Cudd’s suggestion might have merit. But at this juncture, the

question before the Court is not whether counsel failed to seek out or present the

testimony of Kenny or Hall, and whether counsel’s failure to do so was deficient.

Under § 2254(d), the proper inquiry is whether the state court’s decision that

counsel did not perform deficiently was reasonable.

          The lack of information of which Cudd now complains, was not a result of

the actions by the state district court. Rather, it was Cudd’s own failure to put

forth any information, i.e. – make a prima facie showing – that the potential



96
     See, (Doc. 38 at 7.)
97
     Id.
                                           29
       Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 30 of 32



witness testimony would have aided his case. “[C]omplaints of uncalled witnesses

are not favored in federal habeas corpus review because allegations of what the

witness would have testified are largely speculative.” Evans v. Cockrell, 285 F.3d

370, 377 (5th Cir. 2002). A petitioner may not use self-serving speculation to

argue that a witness might have provided favorable testimony, but must adduce

evidence to show what the witness's testimony would have been. Grisby v.

Blodgett, 130 F.3d 365, 373 (9th Cir. 1997); see also United States v. Ashimi, 932

F.2d 643, 650 (7th Cir. 1991) (“[E]vidence about the testimony of a putative

witness must generally be presented in the form of actual testimony by the witness

or on affidavit. A defendant cannot simply state that the testimony would have

been favorable; self-serving speculation will not sustain an ineffective assistance

claim.”). As explained by the state courts, Cudd only provided his conclusory

beliefs about unknown testimony the witnesses might have provided.

      Because Cudd did not even establish the existence of the evidence, much

less its admissibility, he could not make the next showing: that counsel performed

deficiently for failing to discover or present the evidence. Thus, the state court’s

finding that Cudd failed to make prima facie showing of trial counsel’s purported

ineffective assistance, is supported by the record before this Court. It follows then

that the state courts’ denial of Cudd’s IAC claim was neither an unreasonable

application of Strickland under §2254(d)(1), nor an unreasonable determination of

                                          30
       Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 31 of 32



the facts under §2254(d)(2). Accordingly, this Court must afford deference to the

state court decision.

      C. Conclusion

      Cudd’s claim of ineffective assistance of counsel as it relates to witnesses

Kenny and Hall does not survived deferential review under §2254(d). As to the

remainder of his procedurally defaulted claims, Cudd fails to establish the requisite

cause to set aside the default. He has not demonstrated that his impaired vision

rendered him completely unable to comply with the state court appellate filing

requirements. Additionally, the exception of Martinez/Trevino is inapplicable to

his defaulted IAC claims. Accordingly, Cudd’s claims will be denied and the

petition will be dismissed.

      III.   Certificate of Appealability

      “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2254

Proceedings. A COA should issue as to those claims on which the petitioner

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the

district court’s resolution of [the] constitutional claims” or “conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack, 529 U.S. at 484). Where a claim

                                          31
       Case 1:17-cv-00108-TJC Document 41 Filed 03/16/21 Page 32 of 32



is dismissed on procedural grounds, the court must also decide whether “jurists of

reason would find it debatable whether the district court was correct in its

procedural ruling.” Gonzalez v. Thaler, 656 U.S. 134, 140-41 (2012) (quoting

Slack, 529 U.S. at 484).

      Cudd has not made a substantial showing that he was deprived of a

constitutional right. A portion of his IAC claim does not survive the deferential

standard of review. Further, because the remaining claims are procedurally

defaulted without excuse, reasonable jurists would find no basis to encourage

further proceedings at this time. There are no close questions and there is no

reason to encourage further proceedings in this Court. A certificate of

appealability is denied.

      Based on the foregoing, the Court enters the following:

                                      ORDER

      1. The Second Amended Petition (Doc. 27) is DISMISSED with prejudice.

      2. The Clerk of Court is directed to enter by separate document a

judgment in favor of Respondents and against Petitioner.

      3. A certificate of appealability is DENIED.

             DATED this 16th day of March, 2021.


                                       /s/ Timothy J. Cavan
                                       Timothy J. Cavan
                                       United States Magistrate Judge
                                         32
